I dissent. The judgment should be reversed and the cause remanded with instructions to dismiss. The opinion in this case announces a rule which is not supported by the authorities. This court now enunciates the rule that the court may review the discretion which has by law been vested exclusively in a municipal corporation, and therefore mandamus will lie to compel performance of acts or duties which necessarily call for the exercise of discretion on the part of the officer or board at whose hands their performance is required. Our opinions are consistent solely in their inconsistency. We delight in promulgating rules, but, seemingly, delight more in breaking them. *Page 764